[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  RE PLAINTIFF'S MOTION TO MODIFY SUPPORT #206
The current support order is $290 per week per the agreement of the parties dated January 9, 1992. Under the Child Support Guidelines, support should be $318 per week.
The court exercises discretion and increases the $318 guideline amount by 15% to a total weekly support order of $365.70, retroactive to December 26, 2001. The child turned 18 on December 29, 2001. The increase support order is $75.70 weekly or $10.81 per day. The defendant is ordered to pay to the plaintiff $32.43 by June 7, 2002.
The remaining claims of the plaintiff are denied.
___________________, JTR AXELROD
FACSIMILE FILING                        CONNECTICUT JUDICIAL BRANCHCOVER SHEET                                    SUPERIOR COURT JD-CL-73 New 11-01          INSTRUCTIONS         www.jud.state.ct.us
1. See back/page 2 for Procedures and Technical Standards for Electronic Filing.
2. Type or print legibly. One cover sheet must be submitted per document.
3. Do not fax back/page 2 of this form to the court.
4. The filing party shall retain the signed copy of the pleading, document or other paper during the pendency of the action, any appeal period and any applicable appellate process.
5. The transmission record of each filing shall be the filing party's confirmation of receipt by the Court. Please do not call the Clerk's Office to confirm receipt. CT Page 5912
TO: The below-named Superior Court.
[x] Judicial District at:                Geographical Area No.: __________  New Britain, Complex
  Housing Session at: _________        Juvenile Matter at: _____________
  Small Claims Area at: ________       Child Protection Session at Middletown
FAX NO. OF ABOVE COURT
860 515-5390
DOCKET NO.
X03 CV-99-0506449S (Include prefix: e.g., CI, CP, CR, CV, FA, HC, JV, MI, MV, SC, SP)
TITLE OF DOCUMENT FAXED
Motion for Mutual Extensions of Time to File Reply Briefs
NUMBER OF PAGES
5                (Unless otherwise directed by the court, documents shall not exceed 20 pages (including cover sheet).)
The filing party assumes the risk of incomplete transmission or otherfactors that result in the document not being accepted for filing.
FROM: NAME (Print or type full name of person        DATE to be contacted, if necessary)
Andrew S. Golden, Esq.                         05/07/02
TELEPHONE NO. (Include area code)     FAX NO. (Include area code)
860 275-8309                          860 275-8299
 TO BE COMPLETED BY THE COURT ONLYThe document was not filed by the clerk's office for the followingreason(s):
 The document is not in compliance with procedures and technical CT Page 5913 standards established by the Office of the Chief Court Administrator. See the Judicial Branch procedure at www.jud.state.ct.us.
 The document exceeds the 20-page limit.
 The document is:      incomplete.         illegible.
 The document was not accompanied by the required fax cover sheet.
 The document was faxed to the wrong court.
 Other _________________________________________________________
Pursuant to the Procedures and Technical Standards for ElectronicFiling established by the Office of the Chief Court Administrator,such documents will not be returned by the clerk.
FROM (Print name and title)                              DATE
The information contained in this facsimile message may be privileged and confidential and is intended only for the use of the individual or entity name above. If the reader of this is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you receive this communication in error, please notify the sender immediately.